Title: Notes re Act for Classing the Land Militia, 30 November 1805
From: Jefferson, Thomas
To: 


                                          
                            
                            [ca. Nov. 1805]
                        
                  an act for classing the Militia, & assigning to each class it’s particular duties.
                  Be it enacted &c. that every free, able-bodied white, male citizen of the US. of the age of 18. years & under the age of 45. whose principal occupation is not on the high sea, or the tidewaters within the US. shall be of the militia for the land service of the US.
                  Enrollment.
                  The persons so to constitute the land militia shall be enrolled by their names & dates of their births in their proper districts, and in books to be kept for that purpose; such enrollment to be made without delay, of those now within the description and from time to time as to others who shall hereafter become so, always noting the date of the enrollment, and placing in a distinct page or part of the book those of every different year of age from 45. down to 18.
                  Classification.
                  The said militia shall be distributed into classes as follows, to wit, the Junior class shall be composed of those above 21. & under 26. years of age; the Middle class of those above 26 & under 35. years of age; the Senior class of those above 35. & under 45. years of age; & those above 18. and under 21. years of age shall compose the Minor class.
                  Their training
                  
                  The Junior and Minor classes shall each have their separate captains and other inferior officers, those for the Juniors being selected shall be formed into companies, regiments, brigades & divisions under proper  
                     [officers] with a view to actual service, and shall be strictly disciplined in the exercises & maneuvres of a soldier, either of artillery, infantry or cavalry as may be lawfully designated, for which purpose they shall be mustered and exercised ten days in companies, and two days in battalion in every year at such intervals as the laws shall direct, and devoting the whole of each day to it’s duties. the captains of the said two classes, with the General & Field officers having command over them shall form a distinct court martial for the rigorous enforcement of the duties of attendance & discipline. each person of the said junior class who shall attain the age of 21. years after the commencement of this act shall be furnished with a good musket, bayonet & cartridge box at the public expence, which, except where he shall be of the cavalry or artillery, he shall be bound to produce in good order at every muster at which he shall be, so long as he shall be under the age of 45. years; after which it shall be his property.
                  Where, at the passing of this act any member of the militia shall be in the possession of such arms provided by his state or territory or by himself, the same shall be reviewed & valued by some person appointed on the part of the US. and if found in perfect order, and of proper caliber, they shall be paid for by the US. if such be the choice of the party furnishing them and shall be placed in the hands of such of the junior class within the same state as shall have attained 21 years of age before the commencement of this act & shall be under the same trust & rights as if they had been originally furnished to him by the US.
                  The middle class shall in like manner be formed into companies, regiments, brigades and divisions by themselves to be commanded by their own captains & other inferior officers & such field & General officers as shall be appointed over them. They shall be mustered and exercised twice only in the year in companies, & once in battalion. the Senior class, in distinct companies also, & under it’s own captains & other inferior officers, shall be mustered & exercised one day in the year only in companies, & one in battalion: and both the Middle & Senior classes shall be under the jurisdiction of their captains formed into one & the same court-martial, with the General & field officers having command over them.
                  The said classes shall be formed into regiments, brigades & divisions, either jointly or separately, & under the same or distinct field & general officers as their  local circumstances shall render most con[venient].
                  The Junior class shall be liable to perform all active military services within the US. or the countries next adjacent by tours of duty not to exceed one year in any two and in order that the said services may be required of them equally, those of every battalion shall by it’s commanding officer be immediately divided by lot into ten parts or portions, as nearly equal as may be, each portion to be distinguished by it’s particular Number from 1. to 10. and to be called into duty in the order of their numbers, such call extending to so many numbers as the exigency may require: and every person so called on may be assigned to the service of the artillery, infantry, cavalry or of any other description as the competent authority shall direct.
                  In consideration of the assiduous service required from the Junior class, & of the services they shall have performed or been liable to perform, while in it they shall never after passing into the Middle class be liable to actual service but where the Junior class for the time being is inadequate to the exigency, and then in their own or one of the adjoining states; only  and by tours not exceeding three months in any year: for which purpose they shall be distributed into portions & numbers, and called on in routine as is provided in the case of the junior class.
                  The Senior & Minor Classes shall be liable to be called on to do duty within their own state only, & by tours not exceeding three months in any year: & they shall be separately distributed into portions & numbers, & called on in routine as provided for the other classes.
                  Exemptions from militia duty except in cases of religious scruple against bearing arms shall only extend to the ordinary duties of mustering & disciplining after having entered the Middle or Senior class, but all Exempts shall be enrolled in their classes & sections, and when called on for actual military service, shall be bound as others are to perform their due tours.
                  If any person called on to do the actual duties of his class, shall refuse, or unnecessarily delay to enter on duty, he shall be arrested as a deserter either by the civil or military authority, shall be delivered to the proper military officer, and either punished as a deserter, or compelled to perform his tour of duty: but any person so called on may commute his personal service, by tendering as a substitute, an able-bodied free white man a citizen of the US fit for the service in the judgment of the officer who is to command him, and willing to engage therein. And all persons while engaged in the performance of a tour of duty shall have the pay & rations allowed in the army of the US. & be subject to the rules, regulations and Articles provided for the government of the same.
                  All provisions in any law of the US. or of any particular state or territory inconsistent with those of this act, are hereby repealed: and all provisions in the laws of the US. or of any particular state or territory not inconsistent herewith shall be understood to be left in force & liable to alteration by their respective enacting authorities: and the present organisation of the militia into divisions, regiments, battalions & companies shall in no wise be altered or disturbed by any thing in this act contained.
               